DETAILED ACTION
This office action is in response to the amendment of May 16, 2022.
Claim 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. The arguments regarding the teachings are Tracht are not persuasive specifically. Tracht teaches a pathways database which is used precisely for determining the position of lights along the pathways and determining which lights need to be illuminated. As such, it teaches or suggests the contested table limitations, and the rejection is maintained. 


Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over “Lauffer” (US PG Pub 2021/0329755) in view of “Windell” (US PG Pub 2012/0216083) as applied above and further in view of “Tracht” (US PG Pub 2017/0092082). 


Regarding claim 1, Lauffer teaches: 
1. A management system, comprising: an interface coupled to a plurality of infrastructure appliances in a plurality of data center racks; (See e.g. 112, Fig. 1, and system of Fig. 2, see further e.g. ¶52 “As noted above, such coordinated blink sequences need not be limited to individual information handling resources within a single system. They may also be used to indicate a particular information handling system within a rack of information handling systems, and/or even a particular rack within a datacenter environment. As one of ordinary skill in the art with the benefit of this disclosure will appreciate, datacenter-level embodiments, rack-level embodiments, and/or system-level embodiments may be combined as desired in any given implementation.” See further neighboring-rack based lighting embodiments discussed in ¶¶55-57)
and one or more processors to monitor each of the plurality of infrastructure appliances, (See e.g. 112, Fig. 1, and system of Fig. 2) and transmit a display message to one or more of the plurality of infrastructure appliances in each of the plurality of data center racks that are adjacent to the first infrastructure appliance, wherein a display message indicates one or more activity light indicators to be activated at an adjacent infrastructure appliance.  (See Lauffer Fig. 2, 3, ¶¶39-40 describing managing a fault in a server system by lighting up neighboring LED indicators through other managed rack storage systems to light the way to the faulted system, see further e.g. ¶52 “As noted above, such coordinated blink sequences need not be limited to individual information handling resources within a single system. They may also be used to indicate a particular information handling system within a rack of information handling systems, and/or even a particular rack within a datacenter environment. As one of ordinary skill in the art with the benefit of this disclosure will appreciate, datacenter-level embodiments, rack-level embodiments, and/or system-level embodiments may be combined as desired in any given implementation.” See further neighboring-rack based lighting embodiments discussed in ¶¶55-57))). 

Lauffer does not teach, but Windell teaches: detect a malfunction at a first of the infrastructure appliances, (Windell e.g. 210-220, Fig. 2, ¶¶36-37 describes detecting a fault by sending message from faulty component in the rack server system to the management component and then sending a message to light up LED indicators associated with the component). 

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lauffer with those of Windell as each is directed to managing racked server systems and directing adminstrators to faulty components, and Windell recognized “displaying of the diagnostic service notifications may allow users to complete various service operations associated with the service notifications once the information specific to a fault is presented and understood by the user.” (¶7). 
Lauffer et al do not teach, but Tracht teaches: 
access a table to determine infrastructure appliances adjacent to the first infrastructure appliance (See e.g. Tracht ¶¶12,23, 32, Fig. 1 teaches a pathway database for LEDs to illuminate to  a faulted unit). 

indicted in the table as being adjacent (See e.g. Tracht ¶¶12,23, 32, Fig. 1 teaches a pathway database for LEDs to illuminate to  a faulted unit).
In addition it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Lauffer et al with those of Tracht as each is directed to indicating faulty systems to adminstrators and Tracht recognized “in large scale computing environments the location and identification of the particular field replaceable unit requiring physical service or replacement can be time consuming and prone to human error.” (¶3). 




Regarding dependent claims 3-5 Lauffer and Windell further teach: 
3. (Currently Amended) The management system of claim 1, wherein the one or more processors transmit a first display message to a first adjacent infrastructure appliance in a second data center rack adjacent to the first data center rack and transmit a second display message to a second adjacent infrastructure appliance in a third data center rack adjacent to the first data center rack.  (Lauffer 302-308, Fig. 3, ´¶39-42 teaches using neighboring LEDs on rack systems to illuminate a path to faulty system). 

4. (Currently Amended) The management system of claim 3, wherein [[a]] the first display message comprises information to identify the first infrastructure appliance an indication of activity light indicators at the first adjacent infrastructure appliance that are to be activated to identify the first infrastructure appliance..  (Lauffer 302-308, Fig. 3, ´¶39-42 teaches using neighboring LEDs on rack systems to illuminate a path to faulty system; Lauffer ¶66 describes sending rack-level instructions regarding illuminated leds for paths to adjacent faulty systems).

5. (Currently Amended) The management system of claim 4, wherein the second display message information to identify the first infrastructure appliance comprises an indication of activity light indicators at [[an]] the second adjacent infrastructure appliance that are to be activated to identify the first infrastructure appliance. (Lauffer 302-308, Fig. 3, ´¶39-42 teaches using neighboring LEDs on rack systems to illuminate a path to faulty system; Lauffer ¶66 describes sending rack-level instructions regarding illuminated leds for paths to adjacent faulty systems).


Regarding Claim 6 Windell further teaches:
6. The management system of claim 1, wherein detecting the malfunction at the first infrastructure appliance comprises receiving a message from the first infrastructure appliance indicating the malfunction.  (Windell e.g. ¶¶36-37, Fig. 2, 210-220 teaches communicating failure from rack unit to system controller indicating the malfunction) In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lauffer with those of Windell as each is directed to managing racked server systems and directing adminstrators to faulty components, and Windell recognized “displaying of the diagnostic service notifications may allow users to complete various service operations associated with the service notifications once the information specific to a fault is presented and understood by the user.” (¶7). 


Regarding Claim 7 Lauffer further teaches:
7. The management system of claim 1, wherein the plurality of infrastructure appliances comprise storage devices.  (See physical resources of e.g. ¶26, ¶36 of Lauffer)

Claims 15 and 21 are rejected on the same basis as claim 1 above. 
Claims 17-20 are rejected on the same basis as claim 3-6 respectively above. 
Regarding Claim 22, Tracht further teaches: 
22. (New) The method of claim 21, further comprising accessing a table to determine position of the one or more of the plurality of infrastructure appliances relative to the first infrastructure appliance. (See e.g. Tracht ¶¶12,23, 32, Fig. 1 teaches a pathway database for LEDs to illuminate to  a faulted unit).
In addition it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Lauffer et al with those of Tracht as each is directed to indicating faulty systems to adminstrators and Tracht recognized “in large scale computing environments the location and identification of the particular field replaceable unit requiring physical service or replacement can be time consuming and prone to human error.” (¶3). 

Claims 23-26 are rejected on the same basis as claim 3-6 respectively above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art in the attached PTO-892 form includes additional prior art relevant to applicants disclosure relating to monitoring and identifying faulty rack-based computing system in data center settings using LED indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
6/17/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191